Title: From Thomas Jefferson to Steuben, 9 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Jan. 9. 1781.

Mr. Granville Smith a State Quarter-master now waits on you. As I am not thoroughly acquainted with the Continental regulations I shall just mention to you my ideas on this particular matter without laying any stress on them and leave to your determination the propriety of using Mr. Smith. I have ever understood that the rule of Congress was to admit no expences to be Continental which were incurred by any state merely under an apprehension of an invasion, but that whenever a state was actually invaded all expences became Continental. This I know was the rule while I was a member of Congress, but as it is four years since I left it, I cannot affirm of my own knowlege tho’ I have ever understood that it still is the rule. The practice here has accordingly been for the Continental Quartermaster to come into duty as soon as the state has been invaded. He being appointed under the authority of Congress it has been supposed that he could best regulate all expences according to the Continental rules. The state quartermaster, not being appointed under Congress, nor possessing their confidence, nor subject to their removal or punishment, seems for these reasons an improper person to dispense their monies. I submit these matters however altogether to yourself. Should you think it proper that the State quartermaster should act, Mr. Smith is instructed to receive your orders. He is a discreet and sensible officer.
I have the honor to be with great esteem Sir your most obedt. humble servt.,

Th: Jefferson

